EXHIBIT 10.01

DESCRIPTION OF DIRECTOR CASH COMPENSATION ARRANGEMENTS

AS ADOPTED ON APRIL 20, 2006

Kana Software, Inc.’s (“KANA”) non-employee directors receive cash compensation
and stock options for their services as directors. KANA does not compensate any
employee for service as a director.

Cash Compensation. Effective January 1, 2006, each non-employee director is paid
an annual fee of $10,000 and $2,500 for each of the four (4) regularly scheduled
Board of Directors (“Board”) meetings that such director attends. The
chairperson of the Audit Committee receives an additional $15,000 per annum and
the chairpersons of the Compensation Committee and the Governance and Nominating
Committee receive an additional $5,000 per annum. KANA’s directors are also
reimbursed for their direct expenses incurred in attending the Board meetings.